Mr. Chief Justice Clarity delivered the opinion of the court: The claimant alleges that he was employed by the. State of Illinois as an attendant at the Jacksonville State Hospital, Jacksonville, Illinois, on and prior to the 2nd day of June, A. D. 1926; that on that day while he was caring for a patient in said hospital, a patient by the name of Palmer seized him by the left hand and bit off the end of the index finger of said hand; that the wound from said bite became infected and as a result of the bite the claimant became infected with syphilis. The Attorney General raises the question as to whether claimant contracted this disease from the bite of said patient or not. However, there does not appear to be any contradiction but that claimant is infected with said disease and from all the record it appears to the court that.there is no question as to the fact that the patient bit with his teeth and mouth and took off the end of the claimant’s finger and it can well be considered that this was very dangerous and serious to claimant. The claimant’s task was hazardous and dangerous and this disease is of a sad and serious type. Therefore, following-the policy of this court in former opinions as to the treatment of the employees of the State in the same manner as if they were employees of private corporations and individuals and as a matter of equity and good conscience this court recommends that claimant be allowed $3000.00.